Bronson, J.
(dissenting). This is an original application to this -court to prohibit a district judge of the sixth judicial district from acting *392as a judge of the district court in the fourth judicial distrct. On August 25, 1919, Judge Hanley, of the sixth judicial district, issued an order to show cause in the district court, Burleigh county, of the fourth judicial district, acting in behalf of and at the written request of Judge Nuessle, a judge of such fourth judicial district. The order issued involves an application for a peremptory writ of mandamus to compel the Workmen’s Compensation Bureau to permit the state auditor to examine and inspect the books, records, and documents of such bureau.
This proceeding challenges the authority of Judge Hanley to so act as judge and to determine the proceedings involved in the district court of the fourth judicial district.
The respondent judge bases his right to so act under the provisions of § 7353, Comp. Laws 1913, in connection with the general jurisdiction conferred upon district judges by the Constitution, § 103 and §§ 7349, 7350 and 7352, Comp. Laws 1913. Section 7352, Comp. Laws 1913, provides as follows:
“No judge to act on matters not pending in his district. Exceptions. No judge of the district court shall hear or determine any action, special proceeding, motion or application, or make any order or give any judgment in any-action or proceeding not pending in the judicial district for which he is elected excepting in the following cases:
“1. Upon the written request of the judge of the district in which such action or proceeding is at the time pending.
“2. When, upon the application of either party to such action or proceeding and upon due notice to the opposite party, if he shall have appeared and is entitled to such notice, it shall be made to appear by affidavit to the satisfaction of such judge who shall have power to hear and determine such preliminary application, that the judge of the district in which such action, proceeding, motion or application is pending or about to be commenced, is absent from his district, or incapacitated or disqualified to act therein, such application shall be made only to the judge of a district adjoining that in which such action or proceeding is pending, and upon the hearing thereof counter affidavits may be used.”
There is no question concerning the right or authority of such district judge so to act prior to July 1, 1919,. Prior to such time there existed in this state twelve judicial districts, with one judge in each *393district as sole judge thereof. Prior to such time no judicial action in the district court could take place in any one district other than through the acts of such judge thereof, unless a judge ’of another district was called in by written request of such judge or an application was made as provided in § 7353 to a judge of another district when the judge of the resident district was disqualified or incapacitated.
The legislative assembly of 1919, however, by an act approved January 27, 1919, known as Senate Bill No. .1, provided for calling in a judge of another judicial district through an affidavit of prejudice filed, after issue joined and before the opening of a term of court, and requiring this court to designate the district judge in the place and stead of the judge disqualified. This act was followed by the judicial redistricting bill approved March 3, 1919, known as House Bill No. 124.
This act entirely changes the judicial districts in the state, reducing the number from twelve to six and increasing the number of judges therein from one to two or three. The act also provides that the business of the district court may be divided between the judges and otherwise regulated as this court by order shall direct, and further that this court may adopt uniform rules of procedure for all of the district courts of the state. The act further provides that change of venue may be ' taken from one judge to another in the same district or in another district, or from one county to another, or from one district to another, as may be provided by law. This act repealed all acts or parts of acts inconsistent therewith. The specific question therefore involved is whether now a district judge may call, upon his written request, a judge of another judicial district, or whether such § 7353 is repealed in terms by said judicial redistricting bill. It is clear that the second subdivision of said § 7353 cannot now remain in force without running contrary to the intent and purpose and provision in the new- redistrieting bill. Under the provisions of said subdivision 2 of said § 7353 there arises neither an occasion nor a reason for making application to a judge of an adjoining judicial district when one of the judges in the resident judicial district is for any reason disqualified or incapacitated. Plainly in such event there is either one or two judges still available within the district for purposes of considering the instituting or hearing of necessary and proper judicial proceeding. Likewise, under the *394provisions of subdivision 1, § 7353, if one judge in a district may call, upon his written request, a judge of another judicial district, upon a matter pending or about to be pending before him, there is no reason why under such provision the other two judges might not likewise make a written request for a judge of another judicial district to be called in for the consideration of the very matter which is then pending or about to be pending before a judge who had not made such written request. Furthermore, if it is now possible for each of the district judges of the state to call in another judge upon his written request.at any time, upon a matter pending, or about to be pending, the power of this court, under the new redistricting bill, to arrange the terms of the district court, the chambers of each of the judges, and the business of each of the judges in their respective districts, would be infringed upon and perhaps réndered nugatory. Plainly the intent and purpose of § 7353 was to make it possible for a court to act in a judicial district when the sole judge thereof was for any reason incapacitated or disqualified. The reason for that statutory rule has now ceased. Under the present law each of the judges of the enlarged judicial districts possess all of the authority and power he formerly had in the district in which he was the sole judge. There is neither any occasion nor any reason now of calling in a judge of another judicial district if one judge therein is disqualified; the disqualification of one judge does not disqualify all of them. The others may act and have, under the law, the duty and authority so to do. It is clear that § 7353 referred to a condition or situation under the old law where there was only one judge in each district. Whether if all of the judges in the new judicial districts became disqualified it would be within their powers as judges of the district court or within the power of this court under the new law to call in a judge of another judicial district to act is not presented for decision to this court. The fact that this court by order has continued the old rules of court as they formerly existed in the individual judicial districts, and the terms of court as heretofore, does not thereby re-enact § 7353 as a rule of court or as a statutory provision. It is very evident that the new legislation enacted in 1919 intended to supplant the method by which formerly one district judge when disqualified could call in another judge at his own election, and to provide a means and a method of *395securing a district judge for the trial of cases without either the suggestions or the election of the district judge who was disqualified or became so disqualified by application of the parties. In this matter the respondent district judge specifically relies for his authority upon the provisions of § 7353, and contends that the same has not been repealed. It is a familiar principle of law in statutory construction that the latest legislative expression repeals prior repugnant and inconsistent statutory provisions. It is plain indeed that subdivision 2 of said § 7353 is inconsistent and is repealed. It further appears likewise plain that subdivision 1 of such section is likewise inconsistent and repugnant to the objects and purposes sought to be accomplished by the new redistricting bill, and by the specific provision thereof which expressly repeals inconsistent prior acts. It therefore follows that the district judge of the sixth judicial district had no authority or right to issue the order to show cause involved herein. A peremptory writ should therefore issue.
Grace, J., concurs in the dissent.